DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a customer identification system configured to identify the customer to a threshold level of confidence based on a comparison of the collected multiple characteristics with the characteristics stored in the customer database”. There are no relate between the part limitation “a processor configured to: receive the collected multiple characteristics; compare the collected multiple characteristics with the characteristics stored in a customer database; and suggest customer interaction strategies for interacting with the customer;  a projection system configured to project the suggested customer interaction strategies on a first surface of a transparent panel such that the suggested customer interaction strategies are visible to a person located in an area adjacent to the first surface of the transparent panel and are not visible to the customer located in an area adjacent to a second surface of the transparent panel opposite the first surface”. The claim looks like put two unrelated inventions together and need be further clarify. Therefore the scope of the claim is rendered indefinite as it is not clear what relationship between the first part of claim and second part of claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 11-12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPubs 2018/0115696 to Wexler et al. 

Regarding claim 1, Wexler et al. teach an augmented reality viewing system (abstract, par 0092-0093, a AR device), comprising:
at least one sensor configured detect entry of a customer into a location (par 0023-0024, par 0097-0100, par 0121, par 0124, par 0412, “apparatus 110 may include an image sensor system 220 for capturing real-time image data of the field-of-view of user 100); 
a set of sensors configured to collect multiple characteristics of the customer (par 0023-0024, par 0114, “apparatus 110 includes an image sensor 220 …. apparatus 110 may also include buttons, other sensors such as a microphone, and inertial measurements devices such as accelerometers, gyroscopes, magnetometers, temperature sensors, color sensors, light sensors, etc.); 
a processor configured to (par 0097-0100, par 0121, par 0124, “apparatus 110 may also include a processing unit 210 for controlling and performing the disclosed functionality of apparatus 110, such as to control the capture of image data, analyze the image data, and perform an action and/or output a feedback based on a hand-related trigger identified in the image data ….. apparatus 110 may include an image sensor 220 for capturing image data”): 
receive the collected multiple characteristics (par 0099-0100, par 0168-0172, par 0184, par 0256-265, par 0418-0415, receive captured image data from a camera in user’s field view, par 0168-0172, par 0185-0186, par 0256-265, par 0418-0415, to analyze one or more images captured from a wearable apparatus to detect at least one person within the images to identify a subset of the captured data that includes at least one person, par 0168-0172, par 0187, par 0190, par 0256-265, par 0418-0415, performed by employing a facial recognition algorithm designed to detect facial features (e.g., mouth, eyes, etc.), facial contours, body shape, or any other suitable identifying feature of a person); 
compare the collected multiple characteristics with the characteristics stored in a customer database (par 0172-0176, par 0187-0188, par 0256-265, par 0289-0292, “attribute identification module 1702 may determine an identity of a detected person (e.g., through facial recognition), and then access one or more databases (stored, e.g., locally in a memory of wearable apparatus 110 and/or accessible remotely over a network, e.g., such as by accessing server 250) to retrieve at least one attribute of the detected person. For example, after identifying a detected person as a particular individual (e.g., determining a match based on facial recognition to a known person's image), attribute identification module 1702 may access a database to retrieve information about the detected person, such as the detected person's age, family members, etc”; “the comparison may output an attribute with a 64% confidence score. By way of further example, the classifiers may output an attribute with a confidence score of 4 (out of 10). In such embodiments, the comparison and/or classifiers may output a plurality of attributes, and the processing device may select the attribute with the highest confidence score as the associated attribute”); and 
suggest customer interaction strategies for interacting with the customer (par 0022, par 0439-0443, “wearable apparatus (e.g. wearable apparatus 110) may analyze images for providing social media recommendations based on images captured in the environment of a user. The analysis may include extraction of meaningful data and may employ digital processing techniques to obtain information captured in a digital image that may be relevant to providing a social media recommendation. In some embodiments, the obtained information may include identity information of at least one person present in the environment of the user. At least one contact recommendation of the user may be made based on an interaction with identified people and a length of the interaction with identified people”); 
a customer identification system configured to identify the customer to a threshold level of confidence based on a comparison of the collected multiple characteristics with the characteristics stored in the customer database (par 0188-0190, “the comparison may output an attribute with a 64% confidence score. By way of further example, the classifiers may output an attribute with a confidence score of 4 (out of 10). In such embodiments, the comparison and/or classifiers may output a plurality of attributes, and the processing device may select the attribute with the highest confidence score as the associated attribute …. analyzing at least one of the plurality of images to identify an attribute of the detected person may include analyzing the at least one of the plurality of images to determine an identity of the detected person…. a confidence score or the like may be associated with the identity. For example, the classifiers may output an identity with a confidence score (e.g., a 43% confidence score). By way of further example, the comparison may output an identity with a confidence score (e.g., a confidence score of 9 out of 10). In such embodiments, the comparison and/or classifiers may output a plurality of identities, and the processing device may select the identity with the highest confidence score as the associated identity”, par 0234-0236, par 0245-0247, “the comparison and/or classifiers may output true if a person is detected and false if a person is not detected. In other embodiments, the detection may be threshold-based. In such embodiments, the comparison and/or classifiers may output a percentage or other measurement of confidence that the one or more regions include a person … a confidence score or the like may be associated with the determination. For example, the comparison may output the determination with a confidence score (e.g., a 64% confidence score). By way of further example, the classifiers may output the determination with a confidence score (e.g., a score of 4 out of 10). In such embodiments, the processing device may use a threshold (e.g., at least 55%, at least 7 out of 10, etc.) to finalize the determination); and 
a projection system configured to project the suggested customer interaction strategies on a first surface of a transparent panel such that the suggested customer interaction strategies are visible to a person located in an area adjacent to the first surface of the transparent panel and are not visible to the customer located in an area adjacent to a second surface of the transparent panel opposite the first surface (Figs 33A-33B, par 0177-0179, par 0196-0201, par 0256-265, par 0418-0415, “causing the at least one selected action to be executed may include sending information to a device paired with the wearable apparatus … The transmitted information may include at least one of the plurality of images, one or more regions of at least one image (e.g., one or more regions used to detect a person and/or identify an attribute), one or more attributes of detected persons in the plurality of images, one or more categories for detected persons, one or more identities or detected persons, or the like”, par 0022, par 0024, par 0439-0443, “wearable apparatus (e.g. wearable apparatus 110) may analyze images for providing social media recommendations based on images captured in the environment of a user. The analysis may include extraction of meaningful data and may employ digital processing techniques to obtain information captured in a digital image that may be relevant to providing a social media recommendation. In some embodiments, the obtained information may include identity information of at least one person present in the environment of the user. At least one contact recommendation of the user may be made based on an interaction with identified people and a length of the interaction with identified people” …project  another user’s information in HMD display to user’s eye (inherent another user can’t see the display information from HMD wear by user when consider HMD glass as transparent panel)).

Regarding claim 2, Wexler et al. teach all the limitation of claim 1, and Wexler et al. further teach wherein the customer identification system is further configured to dynamically control one or more sensors in the set of sensors to collect the multiple characteristics of the customer (par 0224, par 0228, “Action module 2003 may be configured to select one or more actions based on whether the detected person is physically present in the environment of the user and/or based on whether the detected person is visible on the display of the device. For example, action module 2003 may update at least one of a database and a social network profile based on information associated with a physical location of the wearable apparatus when the detected person is physically present. In such an example, a social network profile of the wearer may be updated with a new status indicating that the wearer interacted with the detected person at the physical location”).
Regarding claim 6, Wexler et al. teach all the limitation of claim 1, and Wexler et al. further teach wherein the set of sensors comprises one or more of a movement sensor, a biometric sensor, a camera, and a microphone (par 0114).

Regarding claim 7, Wexler et al. teach all the limitation of claim 6, and Wexler et al. further teach wherein the multiple characteristics of the customer include one or more of: 33Attorney Docket No.: 046927-1188355 biometric data collected from the customer via the biometric sensor (par 0365, par 0369); cameras configured to collect a height measurement of the customer (par 0165, par 0170-0171, par 0187, par 0284-0285); a height measurement of the customer collected by the camera; a gait profile of the customer collected by the camera; ear features of the customer collected by the camera; or a voiceprint of the customer collected by the microphone (par 0018, par 0157).

Regarding claim 8, Wexler et al. teach all the limitation of claim 1, and Wexler et al. further teach wherein the suggested customer interaction strategies comprise one or more of: recommendations of products or services; user-specific personality-based customer service techniques; identification of potential threats of violence from customers; or identification of potential threats of fraud from customers (par 0157, par 0201, par 0237-0239, “The transmitted information may include at least one of the plurality of images, one or more regions of at least one image (e.g., one or more regions used to detect a person and/or identify an attribute), one or more determinations of whether detected persons in the plurality of images are physically present or visible on a display, a physical location of the wearable apparatus, a time and/or a date of capture of the images, or the like. Furthermore, the transmitted information may allow the paired device to execute one or more selected actions. For example, the processing device may update at least one of a database and a social network profile based on information associated with a physical location of the wearable apparatus; determine one or more statistics based, at least in part, on information associated with a physical location of the wearable apparatus”, par 0022, par 0439-0443, “wearable apparatus (e.g. wearable apparatus 110) may analyze images for providing social media recommendations based on images captured in the environment of a user. The analysis may include extraction of meaningful data and may employ digital processing techniques to obtain information captured in a digital image that may be relevant to providing a social media recommendation. In some embodiments, the obtained information may include identity information of at least one person present in the environment of the user. At least one contact recommendation of the user may be made based on an interaction with identified people and a length of the interaction with identified people”).

Regarding claims 11-12 and 16-18, the claims 16-18 are similar in scope to claims 1-2 and 6-8 and are rejected under the same rational.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0115696 to Wexler et al. in view of U.S. PGPubs 2018/0033171 to Rakshit.

Regarding claim 9, Wexler et al. teach all the limitation of claim 1, but do not explicitly teach wherein the processor is further configured to: determine an eye gaze location of the person located in the area adjacent to the first surface of the transparent panel; and cause the projection system to display the suggested customer interaction strategies on the first surface of a transparent panel at the determined eye gaze location of the person.
In related endeavor, Rakshit further teaches wherein the processor is further configured to: determine an eye gaze location of the person located in the area adjacent to the first surface of the transparent panel; and cause the projection system to display the suggested customer interaction strategies on the first surface of a transparent panel at the determined eye gaze location of the person (par 0014-0016, par 0027-0029, par 0033-0034, “The system can establish in that display area a virtual display plane/area to display digital content at least partially blocking the sensitive content from view from the position of user 202 so that the physical sensitive content behind the virtual display area will not be visible. The digital content presented in the display area may be an advertisement. Referring to FIG. 3A, display area 212b of transparent display device 206 is in the user 202's line of sight to sensitive content 210b, while display area 212a is in the user 202's line of sight to sensitive content 210 (see FIG. 2). In display areas 212a and 212b, the computer system can display digital content, in some example presents with a skew to form a virtual display plane”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Wexler et al. to include wherein the processor is further configured to: determine an eye gaze location of the person located in the area adjacent to the first surface of the transparent panel; and cause the projection system to display the suggested customer interaction strategies on the first surface of a transparent panel at the determined eye gaze location of the person as taught by Rakshit to allow a support person to view sensitive content on the one side of the transparent display and allow customer to view other content on the other side of the transparent display so that support person works with confidential documents and/or performs confidential actions like counting money when interacting with the customer.

Regarding claim 19, Wexler et al. teach all the limitation of claim 11, the claim 19 is similar in scope to claim 9 and is rejected under the same rational.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0115696 to Wexler et al. in view of U.S. PGPubs 2018/0275504 to Ono et al..

Regarding claim 10, Wexler et al. teach all the limitation of claim 1, but do not explicitly teach wherein the processor is further configured to cause the projection system to move the location of the suggested customer interaction strategies displayed on the first surface of the transparent panel as the customer moves, such that a relationship is maintained between a position of the customer and the suggested customer interaction strategies displayed on the first surface of a transparent panel.
In related endeavor, Ono et al. further teach wherein the processor is further configured to cause the projection system to move the location of the suggested customer interaction strategies displayed on the first surface of the transparent panel as the customer moves, such that a relationship is maintained between a position of the customer and the suggested customer interaction strategies displayed on the first surface of a transparent panel (Ono et al.: Figs 11A-11B, par 0052, par 0056, par 0080-0082, “when the second camera of the sensor 16 has detected the person 200 on the side of the second surface 12b of the screen 12, the processor 24 projects the predetermined images on the lower portion of the screen 12, as shown in FIG. 11B, so as to enable the person 300 to easily see the person 200 on the side of the second surface 12b without being blocked by the images. Instead of changing the position of the images, the entirety or part of the images may be erased to improve the visibility. In this manner, changing of the position or the content of an image to be projected on the screen 12 enhances the visibility, thereby facilitating communication between people. The processor 24 may change the visibility by sequentially changing the position or the content of an image to be projected on the screen 12 in accordance with the zone within which the person 200 is positioned or the level of interest of the person 200”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Wexler et al. to include wherein the processor is further configured to cause the projection system to move the location of the suggested customer interaction strategies displayed on the first surface of the transparent panel as the customer moves, such that a relationship is maintained between a position of the customer and the suggested customer interaction strategies displayed on the first surface of a transparent panel as taught by Ono et al. to able to see each other through the screen when the detector has detected a person viewing the first surface and a person viewing the second surface.

Regarding claim 20, Wexler et al. teach all the limitation of claim 11, the claim 20 is similar in scope to claim 10 and is rejected under the same rational.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0115696 to Wexler et al. in view of U.S. PGPubs 2019/0095925 to Gabriele et al.

Regarding claim 3, Wexler et al. teach all the limitation of claim 1, but do not explicitly teach wherein the customer identification system is further configured to collect and process additional customer characteristic data as the customer moves around the location until the threshold level of confidence in identification of the customer is reached.
In related endeavor, Gabriele et al. further teach wherein the customer identification system is further configured to collect and process additional customer characteristic data as the customer moves around the location until the threshold level of confidence in identification of the customer is reached (abstract, “The system may detect customer biometric data associated with an unknown customer present at a merchant location. The system may determine, based on a known customer identification profile and the detected customer biometric data, a confidence level that the unknown customer is the same individual as the known customer and authenticate the unknown customer based on a determination that the confidence level exceeds a predetermined threshold. The system may transmit identification information associated with the known customer to a financial service provider and receive payment credentials of one or more accounts associated with the known customer and authorization to utilize the one or more accounts to perform a financial transaction”, par 0019, “the system may execute the instructions to receive, from a merchant server, detected customer biometric data associated with an unknown customer present at a merchant location. The system may determine, based on a plurality of known customer identification profiles associated with a plurality of known customers and the detected customer biometric data, a plurality of confidence levels, where each of the plurality of confidence levels represents a likelihood that the unknown customer is the same individual as the unique known customer associated with the respective known customer identification profile”, par 0037, “authentication device 120 may determine that an unknown customer 101 may be identified as being a particular individual associated with a customer identification profile if the sensor data overlaps with the known biometric and/or device information incorporated into the customer identification profile beyond a predetermined threshold. According to some embodiments, authentication device 120 may determine a confidence level associated with the proposition that the unknown customer 101 is the same person as the particular individual associated with the customer identification profile based on the degree of the overlap between the known biometric and/or device information incorporated into the customer identification profile and the sensor data obtained in association with the unknown customer 101”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Wexler et al. to include wherein the customer identification system is further configured to collect and process additional customer characteristic data as the customer moves around the location until the threshold level of confidence in identification of the customer is reached as taught by Gabriele et al. to automatically provide identification and security information based on the biometric data from customer including data that is representative of one or more of a face, a body image, a height, a weight, a voice signature, a fingerprint, a smell/odor, a retina, a gait, or a heart rate using sensor.

Regarding claim 13, Wexler et al. teach all the limitation of claim 11, the claim 13 is similar in scope to claim 3 and is rejected under the same rational.

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0115696 to Wexler et al. in view of U.S. PGPubs 2019/0095925 to Gabriele et al., further in view of U.S. PGPubs 2020/0250766 to Sancheti et al..

Regarding claim 4, Wexler et al. as modified by Gabriele et al. teach all the limitation of claim 3, but keep silent for teaching wherein the customer identification system is further configured to determine that the threshold level of confidence is reached based on confidence in matching the additional customer characteristic data with individual weighted matching factors.
In related endeavor, Sancheti et al. further teach wherein the customer identification system is further configured to determine that the threshold level of confidence is reached based on confidence in matching the additional customer characteristic data with individual weighted matching factors (par 0012, par 0031, “The validation result may be reflected by a confidence score assigned to the extracted personal identifying information. Should the score exceed a predetermined or dynamically configurable confidence threshold, the customer enrollment application may generate a customer profile based on the extracted personal identifying information and other information that may be obtained from various information sources (such as public records and/or private or public databases)”, par 0053, “the confidence score may be adjusted by a value indicative of a combination of two or more scoring factors (e.g., a weighted sum of the scoring factors), such that each of the scoring factors may reflect a certain aspect of the validity of the extracted personal identifying information …the confidence score may be adjusted by a value indicative of the combination of the first and second scoring factors (e.g., may be incremented by the weighted sum of the first and second scoring factors)”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Wexler et al. as modified by Gabriele et al. to include wherein the customer identification system is further configured to determine that the threshold level of confidence is reached based on confidence in matching the additional customer characteristic data with individual weighted matching factors as taught by and Sancheti et al. to assign the extracted personal identifying information reflected by a confidence score to generate a customer profile based on the extracted personal identifying information and other information that may be obtained from various information sources (such as public records and/or private or public databases) to improve security and the customer satisfaction and improve the operating efficiency by eliminating the costs that were previously associated with manually performing the automated operation.

Regarding claim 5, Wexler et al. as modified by Gabriele et al. and Sancheti et al. teach all the limitation of claim 4, and Gabriele et al. further teach wherein the individual weighted matching factors comprise one or more of fingerprints, facial recognition, and gait recognition (par 0026, “merchant sensors 103 may be configured to obtain biometric data from customer 101 including data that is representative of one or more of a face, a body image, a height, a weight, a voice signature, a fingerprint, a smell/odor, a retina, a gait, or a heart rate. Further, merchant sensors 103 may be configured to obtain or detect device information from a user device 102 associated with customer 101 by detecting an electronic signal that is transmitted by user device 102”, par 0036, “a customer identification profile may be associated with a particular known customer and may include information that may be used in determining a confidence level that represents whether an unknown customer is the same individual as the known customer associated with the customer identification profile. In some embodiments, a customer identification profile may include customer identification information as described above as well as other information relating to a known customer such as biometric information including images of the known customer (e.g., facial and/or body images), height, weight, retina data, odor/scent, voice information (e.g., tone, pitch, rate of speech, accent, etc.), behavioral information (i.e., patterns of customer behavior such as for example, that a particular customer usually goes to the grocery store on Saturday mornings) and/or device information (e.g., information about a customer's mobile phone, smart watch, tablet, or other such devices)”, par 0060, par 0069, “Detected biometric data may include, for example, data that is representative of one or more of a face, a body image, a height, a weight, a voice signature, a fingerprint, a retina, a gait, and a heart rate.”). This would be obvious for the same reason given in the rejection for claim 3.

Regarding claims 14-15, the claims 14-15 are similar in scope to claims 4-5 and are rejected under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2612



/JIN GE/Primary Examiner, Art Unit 2612